Exhibit 99 FOR IMMEDIATE RELEASE CONTACT: Jon S. Bennett Senior Vice President, Chief Financial Officer and Treasurer THE MAJESTIC STAR CASINO, LLC (702) 388-2400 THE MAJESTIC STAR CASINO, LLC ANNOUNCES SECOND QUARTER 2008 RESULTS August 14, 2008, Las Vegas, NV - The Majestic Star Casino, LLC today released financial results for the three and six months ended June 30, 2008. The Majestic Star Casino, LLC and its subsidiaries (collectively, the “Company”) operate two adjacent dockside gaming facilities (“Majestic Star” and “Majestic StarII” and together the “Majestic Properties”) located in Gary, Indiana, and two Fitzgeralds brand casinos located in Tunica, Mississippi (“Fitzgeralds Tunica”) and Black Hawk, Colorado (“Fitzgeralds Black Hawk”). The following discussion should be read in conjunction with the financial information contained herein. Consolidated Results: Three Months Ended June 30, 2008 For the three months ended June 30, 2008, consolidated net operating revenues were $85.3 million compared to $92.8 million for the three months ended June 30, 2007, a decrease of approximately $7.5 million, or 8.0%. Net revenues decreased $4.1 million at the Majestic Properties, $2.2 million at Fitzgeralds Tunica and $1.1 million at Fitzgeralds Black Hawk. Our consolidated net revenues were negatively impacted by the slow down in the economy, higher gasoline prices, increased competition in our markets, a smoking ban in Colorado and other factors discussed below, all of which reduced visitations to our properties and limited the gambling budgets of our customers. Operating income was $7.1 million, a decrease of $4.3 million, or 37.4%, compared to $11.4 million for the prior year. The Company incurred a net loss of $8.2 million for the three months ended June 30, 2008 compared to a net loss of $3.9 million for 2007. For the three months ended June 30, 2008, adjusted EBITDA was $15.5 million compared to $20.3 million for 2007, a decrease of approximately $4.8 million, or 23.4%. The adjusted EBITDA margin for the three months ended June 30, 2008 was 18.2% compared to 21.8% for 2007. The table at the end of this press release reconciles net income (loss) to EBITDA and adjusted EBITDA and sets forth a detailed explanation as to the usefulness and limitations of using EBITDA and adjusted EBITDA as a financial measure. Consolidated Results: Six Months Ended June 30, 2008 For the six months ended June 30, 2008, consolidated net operating revenues were $174.3 million compared to $184.3 million for 2007, a decrease of approximately $10.0 million, or 5.4%. Net revenues decreased $7.7 million at the Majestic Properties and $2.3 million at Fitzgeralds Black Hawk. Net revenues were unchanged at Fitzgeralds Tunica. Our consolidated net revenues were negatively impacted by the slow down in the economy, higher gasoline prices, increased competition in our markets, poor weather and a smoking ban in Colorado, all of which reduced visitations to our properties and limited the gambling budgets of our customers. Operating income was $15.0 million, a decrease of $6.8 million, or 31.2%, compared to $21.8 million for the prior year. The Company incurred a net loss of $15.6 million for the six months ended June 30, 2008 compared to a net loss of $8.6 million for the six months ended June 30, For the six months ended June 30, 2008, adjusted EBITDA was $31.7 million compared to $38.9 million for the six months ended June 30, 2007, a decrease of $7.2 million, or 18.4%. The adjusted EBITDA margin for the six months ended June 30, 2008 was 18.2% compared to 21.1% for 2007. 1 Debt outstanding at June 30, 2008 totaled $572.8 million, which includes $71.7 million drawn on our Senior Secured Credit Facility, $300.0 million of Senior Secured Notes, $200.0 million of Senior Notes and $1.2 million of capital leases and other debt. As of June 30, 2008, we had unrestricted cash and cash equivalents of $27.7 million and there was $8.3 million available under our Senior Secured Credit Facility. Majestic Properties We experienced softness in our revenues primarily due to the increased competition from a nearby Native American property which opened in the third quarter of 2007.Our casino revenues were impacted the most, particularly our slot revenues, as they declined 15.3% and 14.2%, from the three months ended
